UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4659


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ARMANDO LUVIANO-VILLANUEVA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:11-cr-02135-JFA-2)


Submitted:   February 20, 2014              Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis H. Lang, CALLISON TIGHE & ROBINSON, LLC, Columbia, South
Carolina, for Appellant. John David Rowell, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Armando Luviano-Villanueva pleaded guilty pursuant to

a written plea agreement to conspiracy to possess with intent to

distribute      over    five           kilograms      of    cocaine.        He   received      a

168-month      sentence.               On    appeal,    counsel       has   filed      a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious grounds for appeal, but raising

whether       Luviano-Villanueva’s              waiver       of     appellate    rights       was

knowing and voluntary and whether the sentence imposed by the

district court is reasonable.                        Luviano-Villanueva has filed a

pro se supplemental brief.                     The Government declined to file a

response.       We affirm.

               Although       counsel         raises       the    voluntariness        of     the

waiver provision, the Government has not asserted the waiver.

In    light     of     our        responsibility            under     Anders     and       giving

Luviano-Villanueva the benefit of the doubt, we also review the

voluntariness          of         the        entire        guilty      plea.            Because

Luviano-Villanueva did not move to withdraw his plea, we review

his    Fed.    R.    Crim.        P.    11    hearing       for   plain     error.         United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                                 Here, we

find no error, as the district court fully complied with Rule 11

when accepting Luviano-Villanueva’s plea.                             Given no indication

to    the   contrary,        we    therefore         find    that     Luviano-Villanueva’s

plea was knowing and voluntary, and, consequently, final and

                                                 2
binding.     See United States v. Lambey, 974 F.2d 1389, 1394 (4th

Cir. 1992).

            Next    we   review    Luviano-Villanueva’s    sentence   for

reasonableness using an abuse of discretion standard.            Gall v.

United States, 552 U.S. 38, 51 (2007).          The court first reviews

for significant procedural error, and if the sentence is free

from such error, we then consider substantive reasonableness.

Id. at 51.     Procedural error includes improperly calculating the

Sentencing Guidelines range, treating the Guidelines range as

mandatory, failing to consider the 18 U.S.C. § 3553(a) (2012)

factors,     and    failing   to   adequately    explain   the   selected

sentence.     Id.   To adequately explain the sentence, the district

court must make an “individualized assessment” by applying the

relevant § 3553(a) factors to the case’s specific circumstances.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).           The

individualized assessment need not be elaborate or lengthy, but

it must be adequate to allow meaningful appellate review.             Id.

at 330.     Substantive reasonableness is determined by considering

the totality of the circumstances, and if the sentence is within

the properly-calculated Guidelines range, this court applies a

presumption of reasonableness.           United States v. Strieper, 666

F.3d 288, 295 (4th Cir. 2012).

            The district court heard argument from the parties,

afforded Luviano-Villanueva an opportunity to allocute, declined

                                     3
Luviano-Villanueva’s request for a downward variance and imposed

a sentence of 168 months—at the bottom of the Guidelines range.

The court heard argument on the downward variance and noted that

Luviano-Villanueva did not have a prior criminal record and that

he appeared remorseful.              However the court also noted that the

distribution of five kilograms of cocaine was a serious offense.

The   court      expressly        considered       the        § 3553(a)       factors      and

rendered an individualized assessment in this case.                              The court

stated    that     the    sentence     was       sufficiently          severe,      but     not

greater than necessary, to punish the offense.                         We conclude that

Luviano-Villanueva          has      not     rebutted          the      presumption          of

reasonableness and that the court did not abuse its discretion

in imposing the chosen sentence.

            Luviano-Villanueva’s           supplemental              brief    argued       that

his sentence constitutes cruel and unusual punishment because he

is a first-time offender and, he alleges, the nature of the

offense    was     not    serious.      Even      if     we    may    review     an    Eighth

Amendment     proportionality         challenge,         the     facts       here     do    not

demonstrate a sentence that is constitutionally disproportionate

to the offense of conviction and that is cruel and unusual in

violation     of    the    Eighth     Amendment.              See     United     States      v.

Hashime,    734     F.3d    278,     286-87       (4th    Cir.        2013)    (King,       J.,

concurring) (drawing attention “to a misperception of the law of

this Court with respect to whether a sentence short of life

                                             4
imprisonment      may        be     reviewed       to     ensure        that     it     is

constitutionally          proportionate      to    the    offense       of    conviction

. . . .”).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We    therefore       affirm        Luviano-Villanueva’s            conviction         and

sentence.            This        court     requires       that     counsel          inform

Luviano-Villanueva, in writing, of the right to petition the

Supreme   Court      of    the    United    States      for   further      review.      If

Luviano-Villanueva          requests       that   a     petition      be     filed,    but

counsel believes that such a petition would be frivolous, then

counsel   may   move        in    this   court    for    leave   to     withdraw      from

representation.       Counsel’s motion must state that a copy thereof

was   served    on     Luviano-Villanueva.               We   dispense       with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                            5